DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg.4-pg.5, filed 5/3/21, with respect to the rejection(s) of claim(s) 1 and 3 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Heinsbergen (U.S. Pub No. 20170182254) in view of Titus (U.S. Pub No. 20150209521) in view Cali (U.S. Pub No. 20110137246) and further in view Cojocariu (U.S. Pub No. 20180043102).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 22e (Fig.3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 20e (page 4 line 24).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The sheets containing fig. 8, fig. 3, fig, 4, and fig. 17 of the drawings filed 2/18/21 need to be labeled “Replacement Sheet”. Since changes to the drawings have been made.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0031] lines 2, 3-4 and 9 recites “expandable flanges 20e” but this should be changed to “expandable flanges 22e”. The expandable flanges are on the plunger outer rod body which has a reference numeral of 22. So 22e correlates with the expandable flanges structure on the plunger outer rod body. 
Appropriate correction is required.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Line 4 of claim 1 recites “at the second end said tip” but should be changed to “[[at]] the second end of said tip”.
Line 7 of claim 1 recites “at the second end having a circular solid tip” but should be changed to “[[at]] the second end having a circular tip”
Line 13 of claim 1 recites “of said plunger rod body” but should be changed to “of said outer plunger rod body”.
Line 14 of claim 1 recites “from said plunger body” but should be changed to “from said outer plunger rod body”.
Line 14 of claim 1 recites “said second end covered by piston seal” but should be changed to “said second end of the annular ring is covered by the piston rubber seal”.
Line 3 of claim 3 recites “said outer plunger body” but should be changed to “said outer plunger rod body”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 3 recites the limitation "its shaft" in 2.  There is insufficient antecedent basis for this limitation in the claim. This should be changed to “a shaft”. For examination purposes this also should be interpreted as “a shaft”.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Heinsbergen (U.S. Pub No. 20170182254) in view of Titus (U.S. Pub No. 20150209521) in view Cali (U.S. Pub No. 20110137246) and further in view Cojocariu (U.S. Pub No. 20180043102).
Regarding claim 1, Heinsbergen discloses a plunger assembly (100) for a syringe comprises: An outer plunger rod body (110) having a first and second end; with a tip, said first end having a central lumen (Annotated Fig.7B below) and the second end of said tip having flanges (108) (Annotated Fig.7B below); A slideable central plunger inner rod (114, 112) having a first end and second end; said first end having finger grip (106) and at the second end having a circular solid tip (138, 146) to be engage with said flanges once the central plunger inner rod is inserted fully into said central lumen of the outer plunger rod body([0034]); and; a piston seal assembly (80)([0035]). Since the inner rod nests with the outer rod it would be obvious that second end having a circular solid tip to be engaged with said expandable flanges once the central plunger inner rod is inserted fully into said central lumen of plunger rod body. 

    PNG
    media_image1.png
    486
    341
    media_image1.png
    Greyscale

Regarding claim 3, the modified plunger assembly of Heinsbergen discloses wherein the central plunger inner rod (114, 112) includes locking barbs (128, 142) on its 
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 2, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of the outer plunger body further includes flexible stoppers at multiple locations for incremental advancement into syringe barrel, as recited in claim 2, in combination with the other elements recited in the independent claim(s).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MOORE whose telephone number is (571)270-5595.  The examiner can normally be reached on Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783